829 F.2d 14
KNAUF FIBER GLASS GmbH, Petitioner,v.The INTERSTATE COMMERCE COMMISSION, the United States ofAmerica, Respondents,The Alton & Southern Railway Co., et al., Intervening-Respondents.
No. 86-2106.
United States Court of Appeals,Seventh Circuit.
Argued Feb. 18, 1987.Decided Aug. 31, 1987.

Carl M. Miller, Miller & Miller, New Haven, Ind., for petitioner.
Laurence H. Schecker, I.C.C., Washington, D.C., for respondents.
Anne E. Treadway, Philadelphia, Pa., for intervening-respondents.
Before CUDAHY, FLAUM and RIPPLE, Circuit Judges.
CUDAHY, Circuit Judge.


1
The petitioner, Knauf Fiber Glass, GmbH ("Knauf"), filed a complaint with the Interstate Commerce Commission (the "ICC") on April 24, 1984, seeking an order of reparations against twenty named defendant railroads, intervening respondents here.  The complaint seeks reparations in the amount of $228,364.70, which Knauf alleges is the amount it was overcharged by the defendant railroads for 269 shipments made from November 6, 1978 through December 11, 1981.  Most of the shipments carried "Knauf Air Duct" or "Knauf Duct Board," a product whose primary purpose is to convey cold or hot air from a cooling or heating source to different parts of a building.  Knauf alleges that the railroads improperly classified its product as mineral wool and that the railroads should have applied the lower rates applicable for building boards.


2
An administrative law judge held in favor of Knauf and ordered a refund of the overcharges.  That decision was reversed, however, by Division I of the ICC, which found that the railroads had applied the appropriate rates.  The full ICC denied Knauf's petition for administrative review or to reopen, concluding that Division I did not commit material error.  Knauf appealed directly to this court.  The defendant railroads intervened and argued that jurisdiction properly lies in the appropriate district court and not in this court.  We agree with the intervenors and therefore order this case to be transferred to the United States District Court for the Southern District of Indiana.


3
Judicial review of ICC orders is divided between the district courts and the courts of appeals, depending on the nature of the ICC's order.  Section 1336 of Title 28 describes the circumstances in which the district courts have jurisdiction:


4
Except as otherwise provided by Act of Congress, the district courts shall have jurisdiction of any civil action to enforce, in whole or in part, any order of the Interstate Commerce Commission, and to enjoin or suspend, in whole or in part, any order of the Interstate Commerce Commission for the payment of money or the collection of fines, penalties, and forfeitures.


5
28 U.S.C. Sec. 1336(a) (1982).  Section 2321 of Title 28 describes the jurisdiction of the courts of appeals, which is made exclusive by section 2342(5):


6
(a) Except as otherwise provided by an Act of Congress, a proceeding to enjoin or suspend, in whole or in part, a rule, regulation, or order of the Interstate Commerce Commission shall be brought in the court of appeals as provided by and in the manner prescribed in chapter 158 of this title.


7
(b) The procedure in the district courts in actions to enforce, in whole or in part, any order of the Interstate Commerce Commission other than for payment of money or the collection of fines, penalties, and forfeitures, shall be as provided in this chapter.


8
28 U.S.C. Sec. 2321(a), (b) (1982).


9
This court has, in earlier opinions, construed the meaning of these statutory provisions and discussed the origins of this scheme of divided judicial review.   See Humko Prods.  Div. of Kraft, Inc. v. Interstate Commerce Comm'n, 715 F.2d 360 (7th Cir.1983);  Field Container Corp. v. Interstate Commerce Comm'n, 712 F.2d 250 (7th Cir.1983);  Pullman-Standard, Div. of Pullman Inc. v. Interstate Commerce Comm'n, 705 F.2d 875 (7th Cir.1983).  We will therefore only briefly summarize here the standards for determining the appropriate court of jurisdiction.


10
The district courts have jurisdiction to review final orders of the ICC "for the payment of money or the collection of fines, penalties, and forfeitures."    28 U.S.C. Sec. 1336(a).  Such orders include those denying reparations as well as those that require that reparations be paid.   Field Container Corp., 712 F.2d at 254.  The courts of appeals have jurisdiction to review all other final orders issued by the ICC, including orders that require the payment of money but also involve other types of relief.  Id.;  Pullman-Standard, 705 F.2d at 878 n. 7.  Thus, a court of appeals would have jurisdiction to review a case in which the plaintiff sought reparations if the plaintiff also sought, for example, a cease-and-desist order requiring the defendant to alter future behavior.   Humko, 715 F.2d at 363;  Field Container Corp., 712 F.2d at 254-55;  Pullman-Standard, 705 F.2d at 880.


11
In the present case, Knauf requested only reparations for alleged overcharges.  Knauf did not request a cease-and-desist order to prevent future overcharges.  The ICC order to be reviewed includes only a denial of reparations.  The district court having the appropriate venue is therefore the proper court of jurisdiction for this appeal.  Accordingly, we direct this case to be transferred to the United States District Court for the Southern District of Indiana.